The plaintiff's testimony in my judgment stands unimpeached. The fact that he refused to make an illegal transaction ought to be to his credit. Because of such refusal on his part and his subsequently making a transaction in form legal, and which I think was legal, the trial court has found it a subterfuge to cover usury. I *Page 366 
think this finding is without evidence to support it. I see nothing in the evidence which raises an issue of fact that the transaction was not just as claimed by plaintiff. A sale of credit is valid. One may charge for indorsing another's note. This case leads to the conclusion that no man may safely give financial help to another in any form after he has refused to be a party to a proposed usurious transaction. Nor can I find any evidence to sustain the finding that plaintiff had no reasonable expectation that the lumber company could repay the loan. This finding is refuted by many facts and circumstances mentioned in plaintiff's brief. Plaintiff's legal and business care and caution are stricken down by the court's denouncing it as sham and a subterfuge. I feel that plaintiff has been misjudged by substituting an accusation, not even supported by suspicion, for proof.